Citation Nr: 1607357	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a bilateral eye disorder, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 13, 1979, to June 9, 1990.  In a February 2010 administrative decision, VA determined that the Veteran's period of service from February 23, 1986, to June 9, 1990, was dishonorable for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had originally requested a hearing before the Board; however, his representative withdrew that request in May 2015.  As such, there is no outstanding hearing request.

The Board also notes that the Veteran filed a timely November 2015 VA Form 9 for the issues of entitlement to an increased rating for myositis ossification of the right leg, currently evaluated as 10 percent disabling; entitlement to an increased rating for a chronic strain of the right foot associated with myositis ossification of the right leg, currently evaluated as 10 percent disabling; and entitlement to an increased rating for a chronic strain of the right ankle associated with myositis ossification of the right leg, currently evaluated as 10 percent disabling.  However, the RO has not certified these issues to the Board, and it is unclear if the RO may still be developing those claims.  Therefore, any action will be deferred until those issues are certified as being on appeal to the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has asserted the he currently has a thyroid disorder and bilateral eye disorder were caused by his active service, including his exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  See October 11, 2013 Notice of Disagreement; October 28, 2013 Notice of Disagreement.  The Veteran's military personnel records indicate that he was stationed at Camp Lejeune at different points between 1979 and 1984.  Between 1953 and 1987, persons residing or working at the US Marine Corps Base at Camp Lejeune were potentially exposed to drinking water contaminated with VOCs (volatile organic compounds).  VBA Manual M21-2, IV.ii.2.C.5.o.  The Veteran was provided with VA examinations in connection with his claims in December 2013.  

Regarding the Veteran's claimed thyroid disorder, the December 2013 VA examiner diagnosed him with hypothyroidism and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran received treatment for throat complaints in March 1980 and February 1984, but he found those events to be consistent with an acute infection and unrelated to the Veteran's hypothyroidism.  However, the examiner did not address whether the Veteran's hypothyroidism is related to his exposure to contaminated water at Camp Lejeune.

The December 2013 VA examiner also diagnosed the Veteran with bilateral pinguecula, dry eyes in each eye, meibomian gland dysfunction in each eye, asthenopia in each eye, and diffuse keratitis in each eye.  The examiner also noted that the Veteran was diagnosed with a right eye conjunctival cyst in May 1984 that resolved surgically.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the Veteran was not diagnosed with bilateral pinguecula until two decades after he was treated for a conjunctival cyst in 1984.  In addition, the growths associated with pinguecula were most often a hypertrophy of conjunctival tissue associated with UV light over the years.  However, the examiner did not address the Veteran's other eye diagnoses in the rationale or address whether any current disorders were related to contaminated water at Camp Lejeune.  In addition, the examiner noted in the examination report that pinguecula could also result from chemical irritation. Accordingly, the Board finds that a remand is necessary in order to obtain VA medical opinions that address the Veteran's theory of entitlement related to Camp Lejeune.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board further notes that additional evidence was associated with the Veteran's claims file after the March 2014 statement of the case.  This evidence includes private treatment records dated from March 1989 to November 2006, and VA treatment records dated from October 2013 to September 2015.  The Veteran has not waived initial AOJ consideration of this evidence.  38 C.F.R. § 20.1304.  


Accordingly, the case is REMANDED for the following action:


1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thyroid disorder or bilateral eye disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Charles George VA Medical Center in Asheville, North Carolina, dated since September 2015.

2.  After completing the foregoing development, the case should be referred to the December 2013 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's bilateral eye disorders.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

With regard to each diagnosed eye disorder, the examiner should opine as to whether it is at least as likely as not that such disorder had its onset during service or is related to the Veteran's military service, including exposure to contaminated water while stationed at Camp Lejeune.

In rendering an opinion, the examiner should consider the following:  (1) the statement from the December 2013 VA examination report that pinguecula most frequently results from UV light, but it can also be from aging or chemical irritation; (2) the Mayo Clinic internet article entitled "Avascular Necrosis" received in December 2012, which stated that benzene vapor could cause ocular burning, and non-fatal ingestion of benzene resulted in a skin condition characterized by swelling and edema; (3) the EPA internet article entitled "Benzene:  TEACH Chemical Summary" received in December 2012 which stated that acute exposure to benzene can result in skin and eye irritation; (4) the Wikipedia internet article received in May 2012 which noted that volatile organic compounds could cause eye irritation; (5) the Veteran's 1984 treatment regarding an epidermal inclusion cyst; and (6) the Veteran's October 2013 statement that his eye problems have continued since his 1984 treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the case should be referred to the December 2013 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's claimed thyroid disorder.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current thyroid disorder had its onset during service or is related to his military service, including exposure to contaminated water while stationed at Camp Lejeune.

In rendering an opinion, the examiner should consider the following:  (1) the Veteran's October 2013 statement discussing his in-service symptoms, including difficulty swallowing; (2) the SymptomFind.com internet article received in December 2011 entitled "10 Signs That Might Indicate You Have a Thyroid Problem," which stated that neck pain or discomfort and difficulty swallowing could be a sign of a thyroid problem; and (3) the Wikipedia internet article received in May 2012 which noted that volatile organic compounds could cause throat irritation/discomfort.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




